IN THE COURT OF APPEALS OF TENNESSEE
                          AT KNOXVILLE
                               October 28, 2014 Session

             IN RE CONSERVATORSHIP OF DESSA L. MCQUINN

               Appeal from the Chancery Court for Hamilton County
                 No. 13-G-127    W. Frank Brown III, Chancellor


              No. E2013-02790-COA-R3-CV-FILED-MARCH 30, 2015



Jacqueline D. Cameron filed a petition seeking to be named as conservator of her mother,
Dessa L. McQuinn. After a hearing, the trial court declined to appoint Cameron
conservator, finding that such an appointment was against McQuinn‟s wishes and best
interest. Exercising the discretion provided it by Tenn. Code Ann. § 34-1-114 (Supp.
2013), the trial court ordered Cameron to pay the fees and expenses of McQuinn‟s
appointed guardian ad litem. The court also ordered Cameron to return all of McQuinn‟s
personal property to her house, which property Cameron had earlier removed from
McQuinn‟s house without authorization. Cameron appeals. We affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court
                           Affirmed; Case Remanded

CHARLES D. SUSANO, JR., C.J., delivered the opinion of the court, in which JOHN W.
MCCLARTY and THOMAS R. FRIERSON, II, JJ., joined.

Jacqueline D. Cameron, Cartersville, Georgia, appellant, pro se.

No appearance by or on behalf of appellee.


                                       OPINION

                                             I.

       McQuinn was admitted to Erlanger Hospital in Chattanooga on July 15, 2013 for
confusion and chronic obstructive pulmonary disease (COPD). She was transferred on
July 22, 2013, from Erlanger to The Bridge, a nursing home in Monteagle (the nursing
                                             1
home). Cameron filed a petition for appointment of a conservator for McQuinn on
September 13, 2013. Her petition alleges as follows in pertinent part:

             Upon information and belief, [McQuinn] is in need of the
             appointment of a Conservator because there has been some
             suspicious activity by Sara Ann Ford, . . . who currently has
             Power of Attorney for the Respondent . . . and because of
             Respondent‟s declining health and impaired cognitive skills,
             she needs more assistance with all activities of daily living,
             and she has senile dementia; and the need to have someone
             help manage her financial and medical affairs.

             Further, your Petitioner is the Respondent‟s daughter, and she
             believes that her mother‟s best interests are not being met by
             the current Power of Attorney, that Sara Ann Ford is making
             statements to Respondent that are upsetting, and that your
             Petitioner believes that it would be in the Respondent‟s best
             interest that Sara Ann Ford be restrained from any contact
             with Respondent. Your Petitioner is willing and able to move
             back to Chattanooga, Tennessee to help her mother.

             As a result of the Respondent‟s disability, it is believed that
             there are circumstances such as dementia and paranoia that
             . . . will likely result in substantial harm to the Respondent‟s
             health, safety or welfare and therefore, an Emergency
             Conservator should be appointed to make any immediate
             decisions necessary to insure Respondent‟s health and safety
             and to preserve her assets.

       Attached to the petition was the sworn examination report of Dr. Jon Cohen, who
examined McQuinn on July 19, 2013. Dr. Cohen‟s report states that McQuinn showed
impaired cognitive function and poor memory, insight and understanding. It further notes
that “her paranoid delusions pose a risk to others, potentially” and “she cannot reliably
follow medical recommendations.” Dr. Cohen suggested that McQuinn should have a
conservator appointed because of the “risk of severe health decline or death if not
properly supervised.” His diagnosis was senile dementia, complicated by paranoid
delusions, and he stated that McQuinn was “unlikely to show any significant
improvement in the foreseeable future.”

     In her petition, Cameron asked the trial court to appoint a guardian ad litem for
McQuinn; to void the general power of attorney executed by McQuinn to Sara Ann Ford
                                            2
on February 7, 2013; to issue a restraining order prohibiting Ford from having contact
with McQuinn; and to appoint Cameron as conservator. On September 18, 2013,
Cameron filed her affidavit alleging in pertinent part as follows:

             That [McQuinn‟s] health has deteriorated considerably while
             residing [at the nursing home], and [she] has lost much
             weight;

             That I have noticed a loss of weight from one week to
             another, and when I was at The Bridge Nursing Home this
             weekend to visit my mother, she had not been bathed, and
             was not eating.

                                  *      *       *

             That I have observed urine on the floors in the hall of the
             facility and have never seen any person cleaning the halls or
             the rooms at The Bridge when I have been there to visit.

             That my mother is in a very weakened state and I am afraid
             that she will not survive if she has to continue to stay at The
             Bridge Nursing Home.

             That my mother has told me that she is in a “prison” and
             wants to go back to the hospital where she was previously
             hospitalized.

             That it is my intention to move my mother by ambulance at
             the very first opportunity in an effort to get her the medical
             help that she so desperately needs but cannot do so for
             herself.

The trial court entered an order on September 18, 2013, appointing Cameron as
emergency conservator, attorney Rebecca Woods as McQuinn‟s guardian ad litem, and
attorney Steve Tepley as McQuinn‟s attorney ad litem.

        On September 23, 2013, a status conference took place before the trial court. The
trial court later entered an order providing in pertinent part as follows:

             [P]resent before the court for a status conference were
             Stephen O. Tepley, Attorney ad litem for Dessa L. McQuinn,
                                             3
Mitchell Meeks, Attorney for [Cameron], Rebecca Siera
Woods, Guardian ad litem, and Ronald Berke, long term
attorney for [McQuinn] (present at the request of [McQuinn]).

Based upon the reports of the Attorney ad litem and the
Guardian ad litem and statements of counsel, the court found
that [McQuinn‟s] circumstances did not rise to the level
necessitating the appointment of an emergency conservator at
that time. [McQuinn‟s] health was stable; a valid Power of
Attorney naming Sara Ford as agent was in place; and further
[McQuinn] was able to communicate clearly to her attorneys
that she did not want [Cameron] to serve as any form of
conservator. At that time, [Cameron] was removed as
Emergency [Conservator] for [McQuinn] and the Guardian ad
litem was given medical decision-making authority.

Since September 30, 2013, there have been several incidences
regarding [Cameron], including but not limited to [Cameron]
failing to adhere to the request of the Guardian ad litem not to
visit [McQuinn] until further notice resulting in [Cameron]
and her guest disrupting [McQuinn‟s] placement at The
Bridge at Monteagle Nursing Home and thus upsetting
[McQuinn] causing her unnecessary stress. Further, although
no wrongdoing has been found on her part, Sara Ford, the
agent under the Power of Attorney, is hesitant to continue in
her role due [to] the continued friction with [Cameron.] . . .

Therefore, the court finds that the circumstances have
escalated to the point where an Emergency Conservator is
appropriate [and] it is hereby ORDERED that

1. Petitioner Jacqueline Cameron is hereby removed as
Emergency Conservator for the Respondent;

2. Petitioner Jacqueline Cameron shall relinquish the
Emergency Letters of Conservatorship previously issued to
her by the Court . . . Further, Petitioner will relinquish to the
Clerk & Master any documents or records in her possession
regarding [McQuinn‟s] estate or healthcare as well as the key
to [McQuinn‟s] home, said items will then be provided [to]
the successor Emergency Conservator;
                               4
            3. Attorney Rebecca Siera Woods is appointed as successor
            Emergency Conservator for [McQuinn], subject to removal
            by the Court at any time[.]

       On November 5, 2013, guardian ad litem/emergency conservator Woods filed her
report with the trial court, stating as follows:

            The Guardian ad litem interviewed McQuinn at The Bridge at
            Monteagle on Thursday, September 26, 2013. McQuinn was
            dressed for the day and headed out of her room to socialize
            with other residents upon the Guardian ad litem’s arrival.
            McQuinn was able to move herself from her wheelchair back
            onto her bed to sit comfortably for the meeting. She was
            vibrant and alert, in very good spirits and able to
            communicate clearly and effectively.

            McQuinn is very spirited, but pleasantly so, which is contrary
            to some of the information previously provided to the
            Guardian ad litem and stated in her medical chart regarding
            negative behaviors. From the investigation, the only negative
            behavior exhibited by McQuinn occurs after McQuinn is
            upset by Petitioner, McQuinn‟s alleged daughter, Jacqueline
            Cameron; and then the behavior is similar to a teenager
            “acting out.” McQuinn does repeat her statements, and tends
            to drift in conversation from the specific topic at hand, but all
            around is able to express her opinion and let her feelings be
            known. Her short-term memory is not phenomenal; however,
            she is able to pull from her long term memory quite well.

            McQuinn was able to clearly discuss the negative relationship
            between herself and Cameron, as well as her dislike of
            Cameron‟s acquaintance, Calvin Grey. She was able to
            explain why she asked Sara Ford to serve as her power of
            attorney, and why she did not want Cameron to serve in any
            capacity. McQuinn had only nice things to say about her
            placement at The Bridge at Monteagle. The Guardian ad litem
            did not observe any of the negative issues described by
            Cameron in her pleadings or communications with the
            Guardian ad litem.

                                           5
(Underlining and italics in original; word “respondent” in original replaced with
“McQuinn”; “petitioner” in original replaced with “Cameron.”)

       On November 7, 2013, a full hearing took place before the trial court at the
conference room of the nursing home. On November 15, 2013, the trial court entered an
order appointing Jan Cloud, an agent for the Southeast Tennessee Development District,
Public Guardian for the Elderly Program, conservator for McQuinn. The trial court
approved the attorney ad litem‟s requested fees and expenses in the amount of $5,835.60
and assessed them to McQuinn. The court approved the guardian ad litem‟s request for
fees and expenses in the amount of $8,027.43, and assessed them to Cameron. The trial
court also ordered Cameron to return all of McQuinn‟s personal property, which
Cameron had removed from McQuinn‟s home and placed in a storage unit in Georgia.
Cameron, acting pro se, timely filed a notice of appeal.

                                                II.

       The issues on appeal are whether the trial court erred in ordering Cameron to pay
the guardian ad litem‟s fees and expenses pursuant to Tenn. Code Ann. § 34-1-114, and
whether the trial court erred in ordering Cameron to return McQuinn‟s property to her
residence.1

                                                III.

        Our review of this non-jury case is de novo upon the record of the proceedings
below with a presumption of correctness as to the trial court‟s factual findings, a
presumption we must honor unless the evidence preponderates against those findings.
Tenn. R. App. P. 13(d). “When the resolution of an issue depends upon the credibility of
witnesses, „[t]he weight, faith, and credit to be given to any witness‟s testimony lies in
the first instance with the trier of fact, and the credibility accorded will be given great
weight by the appellate court.‟ ” In re Conservatorship of Tate, No. M2010-01904-
COA-R3-CV, 2011 WL 6935342 at *3 (Tenn. Ct. App. M.S., filed Dec. 29, 2011). We
review the trial court‟s conclusions of law de novo with no presumption of correctness.
Oakes v. Oakes, 235 S.W.3d 152, 156 (Tenn. Ct. App. 2007). Issues involving statutory
construction and application are questions of law reviewed de novo.                   In re
Conservatorship of Thomas, No. W2012-00349-COA-R3-CV, 2012 WL 4550961 at *2
(Tenn. Ct. App. W.S., filed Oct. 3, 2012). “„The allowance of attorney‟s fees is largely in
the discretion of the trial court, and the appellate court will not interfere except upon a
clear showing of abuse of that discretion.‟” In re Conservatorship of Lindsey, No.

       1
         According to Cameron‟s brief, McQuinn died two days after the trial court entered its final
judgment. Therefore, any other potential issues pertaining to McQuinn‟s conservatorship are moot.
                                                    6
W2011-00196-COA-R3-CV, 2011 WL 4120664 at *4 (Tenn. Ct. App. W.S., filed Sept.
16, 2011) (quoting Taylor v. Fezell, 158 S.W.3d 352, 359 (Tenn. 2005)).

                                           IV.

       Five witnesses testified at the November 7, 2013 hearing at the nursing home:
Cameron, McQuinn, McQuinn‟s nephew, Alphonso Pollard, and two employees of the
nursing home, Eller Hall and Cheryl Green. The trial court entered a comprehensive 30-
page memorandum opinion and order one week later, containing extensive findings of
fact and conclusions of law. The trial court found, in pertinent part, as follows regarding
McQuinn‟s mental and physical condition:

             The Sworn Medical certificate of Jon Cohen, M.D., a
             psychiatrist practicing in Chattanooga, provided the initial
             medical information in his Report. Dr. Cohen‟s certificate is
             considered as prima facie evidence as to Ms. McQuinn‟s
             disability and need for a conservator because the Report was
             not (a) contested or (b) found to be erroneous. Tennessee
             Code Annotated § 34-3-105(d)(Supp. 2013).

             Trial Exhibit 2 was a copy of medical records in Ms.
             McQuinn‟s file at The Bridge. The records were generated as
             a result of a request by The Bridge for an evaluation of Ms.
             McQuinn‟s “decisional capacity.” Trial Exhibit 2 is a copy of
             a four page initial psychiatric review by Wayne Tasker and
             Associates. The evaluation occurred on October 8, 2013 at
             The Bridge.        Ms. McQuinn‟s many diagnoses and
             medications were listed in the Report.

             On October 8, 2013, Ms. McQuinn was evidently not having
             a good day. She was quite confused and disoriented.
             However, she exhibited no paranoia. The psychiatric
             diagnosis was vascular dementia with delusion. Dr. Andrew
             L. Spitznas made several recommendations in his Report.

             The following is the first recommendation of four listed:

                    1. Recommend to Primary Care Physician the
                    following: P[atient] clearly lacks decisional
                    capacity to manage meds or finances, to make
                    medical decisions, and to independently manage
                                            7
      ADLs. I base this clinical judgment upon her
      inability to voice coherently her medical
      problems or a comprehension of necessary
      treatment. Her gross disorientation, lack of
      insight into her present medical problems, and
      grossly impaired executive function also render
      her unable to make informed decisions about
      her medical treatment, finances, or abilities to
      live independently. Her impaired concentration
      would also make it impossible for her to
      independently manage finances. . . .

The final witness was Ms. [Cheryl] Green, a licensed
practical nurse. . . . She has worked at The Bridge for over
two years and has been the nurse manager of the west wing
since February 19, 2013.

Ms. Green read a long list of diagnoses that had been
assigned to Ms. McQuinn, including but not limited to
COPD, Asthma, Hypertension, coronary artery disease,
diabetes II, hyperlipedemia, GERD, neuropathy and a history
of thyroid cancer. She has also been diagnosed as having
dementia with some associated paranoia. Ms. Green also read
a long list of medicines to treat Ms. McQuinn‟s various
illnesses, diseases and conditions. Most had previously been
prescribed before Ms. McQuinn‟s admission to The Bridge.
The only medicine for any mental issue was Seroquel.
Supplements were added by The Bridge.

The majority of issues for Ms. McQuinn are physical and not
mental. Her COPD taxes her strength. She uses oxygen as
needed and receives breathing treatments. However, Ms.
McQuinn does have intermittent confusion, sometimes lasting
for a few minutes to hours. At times, Ms. McQuinn is very
confused. Ms. McQuinn exercises choices, which are usually
reasonable or rational. She can usually answer questions. She
remembers staff names, rooms, and faces. Ms. Green did
recite her first meeting with Ms. McQuinn. When Ms. Green
entered the room, Ms. McQuinn was placing tooth paste on a
round hairbrush so she could brush her teeth. One time Ms.
McQuinn was walking down the hall without clothes.
                             8
. . . Ms. Cameron came on September 20, 2013 to remove Ms.
McQuinn. Ms. McQuinn did not want to leave The Bridge.
Ms. McQuinn made some negative comments about Ms.
Cameron. Ms. McQuinn was upset. It was a wild day.

                    *      *       *

Ms. Green testified on cross-examination that, in her opinion,
Ms. McQuinn needed medical assistance 24 hours a day, 365
days a year. Ms. Green did not think one person could take
care of Ms. McQuinn. She needed someone nearby at all
times. Ms. McQuinn took many medications. It is necessary
to give the correct medicines at the right time or Ms.
McQuinn could be harmed. Persons at Erlanger Hospital also
told Ms. Cameron that Ms. McQuinn needed 24x7 assistance
when she was there in July of 2013.

Ms. Green agreed with the doctors that Ms. McQuinn‟s
dementia (and paranoia or paranoid ideation) did affect her
ability to make major decision[s] even though, emotionally,
Ms. McQuinn knows what she feels and what she wants. Ms.
Green explained that Ms. McQuinn was very emotional when
she was placed at The Bridge. She initially did not have a
good rapport with the staff or anyone. However, over time,
Ms. McQuinn has developed trust and made friends. Ms.
McQuinn is strong-willed and still thinks she can do many of
the things she used to do. She does not understand her
physical limitations.

The court finds that Ms. McQuinn is partially disabled due to
her dementia with paranoia. She also has significant physical
limitations and medical conditions.

                    *      *       *

The guardian ad litem recommended an independent
conservator, not Ms. Ford or Ms. Cameron. Therefore, the
court finds that Ms. McQuinn does need a conservator
appointed to assist and protect her.

                               9
As already stated, the trial court appointed an agent of the Southeast Tennessee
Development District, Public Guardian for the Elderly Program as conservator. The trial
court agreed with Cameron‟s position that “this case is not financially suitable for the
appointment of an attorney as conservator.” The court explained its decision not to
appoint Cameron as conservator as follows in pertinent part:


             First, Ms. McQuinn does not want Ms. Cameron to be her
             conservator. Ms. McQuinn made that fact abundantly clear
             during the hearing on November 7, 2013. She had also earlier
             made the same statements to Ms. Green, Ms. Hall, Ms.
             Woods, the guardian ad litem, and Mr. Tepley, the attorney
             ad litem. Ms. McQuinn still has much of her mental faculties
             and her wishes should be given weight and consideration.

             Second, both Ms. Green and Ms. Hall testified that Ms.
             McQuinn was visibly upset when Ms. Cameron visited her at
             The Bridge. She even “acted out” the next day or so after
             such visits. It was also mentioned that Ms. McQuinn was
             having nausea and upset stomach during the time Ms.
             Cameron was trying to remove Ms. McQuinn from The
             Bridge and at other visits. Ms. McQuinn lost weight. The
             same thing occurred prior to the hearing on November 7,
             2013. The evidence is that the strained relationship between
             Ms. Cameron and Ms. McQuinn results in changes in Ms.
             McQuinn‟s physical and mental conditions. Thus, Ms.
             Cameron‟s appointment could worsen Ms. McQuinn‟s
             condition.

             Third, Ms. McQuinn had stated to others that Ms. Cameron
             just wanted her stuff. At the hearing, Ms. McQuinn testified
             that some of Ms. Cameron‟s friends wanted her art collection.
             Ms. Cameron did get her stuff, or at least most of it. Ms.
             Cameron admitted she took most of the household goods,
             furniture, appliances and art collection on October 13, 2013.
             Ms. McQuinn was said to have had some really nice furniture
             and furnishings. Ms. Cameron had been removed as
             Emergency Conservator and knew of such before she
             removed the household goods and furnishings. She did not
             ask anyone‟s permission. She just did it. Ms. Cameron
             testified that she had planned to return to her mother‟s home
                                          10
to get the rest of the stuff but was not able to do so because
Ms. Woods changed the locks.

                     *      *        *

Further, it . . . strikes the court as odd or raises “red flags”
when a person, here Ms. Cameron, pleads the Fifth when she
is asked the name and address of the storage facility where
the items are stored. She said in Cartersville, Georgia. She
gave very little other information about such. One can also
wonder why the personal property was moved to Cartersville,
where Ms. Cameron and [her fiancée] live, instead of being
stored in Chattanooga.

                     *      *        *

Initially, Ms. McQuinn was not happy at The Bridge. That
feeling changed in time. She had made friends. She has
activities. She and the staff appear to have bonded. She did
not want to leave the nursing home. She did not talk about
her home or possessions. She seemed quite content where
she was living. The court did not find true Ms. Cameron‟s
allegations that her mother was chemically restrained, over
medicated, and subject to undue influence by staff as a way of
damaging the mother-daughter relationship or keeping Ms.
McQuinn at The Bridge against her will.

Ms. Cameron and Mr. Gray live in Cartersville, Georgia,
which is approximately halfway between his job in Dekalb
County, Georgia and her job in Chattanooga. Ms. Cameron is
also a part-time student at Georgia Northwestern Technical
College in Rock Spring, Georgia. Ms. Cameron said she
would move in with her mother at her mother‟s home. Due to
her job, she would have to have other people assist in caring
for her mother. Ms. Green did not think such an arrangement
was feasible due to Ms. McQuinn‟s medical and mental
condition.

                     *      *        *



                                11
              Ms. McQuinn said on several occasions that “I love Jackie
              [Cameron].” However, she did not want Ms. Cameron to be
              her conservator. In the court‟s opinion, based upon the
              emotion with which Ms. McQuinn spoke, the appointment of
              Ms. Cameron as conservator would not be in Ms. McQuinn‟s
              best interest. The court is to make the decision at conservator
              in Ms. McQuinn‟s best interest. The court has concluded that
              it is not in Ms. McQuinn‟s best interest to appoint Ms.
              Cameron as conservator for the reasons stated herein.

              The court‟s opinion is based not only upon Ms. McQuinn‟s
              own feelings and desires but the court‟s concerns about Ms.
              Cameron‟s judgment and how far she went to get her own
              way. She accused the staff of using chemical restraints and
              overmedicating Ms. McQuinn to keep her at The Bridge
              because the more people who reside there, the more money
              the facility receives from the State of Tennessee. She also
              accused the staff of using undue influence to turn Ms.
              McQuinn against Ms. Cameron.

Based upon our review of the transcript of the hearing, the evidence in the record fully
supports these findings made by the trial court.

       Finally, the trial court stated as follows regarding its decision to assess attorney‟s
fees and costs of the attorney ad litem and the guardian ad litem:

              When Ms. Cameron became emergency conservator, the
              court was required to appoint an attorney ad litem to represent
              Ms. McQuinn in this case. Tennessee Code Annotated § 34-
              1-132(a) (Supp. 2013). Further, Tenn. Code Ann. § 34-1-125
              provides as follows:

                     Attorney ad litem. - (a) The court shall appoint
                     an attorney ad litem to represent the respondent
                     on the respondent‟s request, upon the
                     recommendation of the guardian ad litem or if it
                     appears to the court to be necessary to protect
                     the rights or interests of the respondent. The
                     attorney ad litem shall be an advocate for the
                     respondent in resisting the requested relief.

                                             12
                      (b) The cost of the attorney ad litem shall be
                      charged against the assets of the respondent.

              According to subsection (b), the costs of the attorney ad litem
              must be charged against and paid from the assets of Ms.
              McQuinn.

                                    *      *        *

              The only reason [attorney ad litem] Tepley was appointed
              was due to Ms. Cameron‟s appointment as emergency
              conservator. His fees, by statute, have to be charged against
              Ms. McQuinn‟s assets. Here, the court finds that the costs of
              the guardian ad litem should be charged to Ms. Cameron.
              The Bridge was relying on Ms. Ford, as attorney in fact for
              Ms. McQuinn, for advice and direction. It can be inferred
              that the principal purpose of the proceeding was to benefit
              Ms. Cameron. She, while the case was proceeding, removed
              almost all of Ms. McQuinn‟s property from the home. One
              can argue that the conservatorship petition was not necessary
              due to the existence of the power of attorney document and
              Ms. Ford‟s service.

              Therefore, the court sets Ms. Woods‟ fee and expense at
              $8,027.43 and assess[es them] against Ms. Cameron.

(Bold print in original.)

       As the trial court correctly noted, an award of the guardian ad litem‟s fees and
costs in a conservatorship action is governed by Tenn. Code Ann. § 34-1-114 (Supp.
2014), which provides,

              (a) The costs of the proceedings, which are the court costs,
              the guardian ad litem fee and expenses incurred by the
              guardian ad litem in conducting the required investigations,
              the required medical examination costs, and the attorney‟s fee
              for the petitioner, may, in the court’s discretion, be charged
              against the property of the respondent to the extent the
              respondent‟s property exceeds the supplemental security
              income eligibility limit, or to the petitioner or any other party,
              or partially to any one or more of them as determined in the
                                               13
                 court’s discretion. In exercising its discretion to charge some
                 or all of the costs against the respondent‟s property, the fact a
                 conservator is appointed or would have been appointed but
                 for an event beyond the petitioner‟s control is to be given
                 special consideration. The guardian ad litem fee and the
                 attorney‟s fee for the petitioner shall be established by the
                 court. If a fiduciary is cited for failure to file an inventory or
                 accounting, the costs incurred in citing the fiduciary, in the
                 discretion of the court, may be charged to and collected from
                 the cited fiduciary.

                 (b) If the principal purpose for bringing the petition is to
                 benefit the petitioner and there would otherwise be little, if
                 any, need for the appointment of a fiduciary, the costs of the
                 proceedings may be assessed against the petitioner, in the
                 discretion of the court.

(Emphasis added.) In 2013, the General Assembly amended this statute, deleting the
former version in its entirety and rewriting the statute to, among other things, provide the
trial court a greater measure of discretion in assessing guardian ad litem fees.2 As can be
seen from the plain language of the statute, it clearly accords the trial court discretion to
award the fees and expenses of the guardian ad litem against the petitioner. We hold that
the trial court did not abuse its discretion in its award of guardian ad litem fees and
expenses.

       Regarding the trial court‟s order that Cameron return the items of personal
property taken by her and her fiancée from McQuinn‟s house, Cameron admitted that she
knowingly took the items after her appointment as emergency conservator had been
revoked. She maintained that all of the personal property belonged to her mother and she

2
    The former version of Tenn. Code Ann. § 34-1-114 (2007) provided:

                 (a) If a fiduciary is appointed, the costs of the proceedings, which are the
                 court costs, the guardian ad litem fee, the required medical examination
                 costs and the attorney's fee for the petitioner, shall be charged against the
                 property of the respondent to the extent the respondent's property
                 exceeds the supplemental security income eligibility limit. If no fiduciary
                 is appointed, the costs of the proceedings shall be charged against the
                 petitioner. The guardian ad litem fee and the attorney's fee for the
                 petitioner shall be established by the court. If a fiduciary is cited for
                 failure to file an inventory or accounting, the costs incurred in citing the
                 fiduciary, in the discretion of the court, may be charged to and collected
                 from the cited fiduciary.
                                                       14
took it for safekeeping. Obviously, it is now part of McQuinn‟s estate. We find no error
in the trial court‟s judgment ordering Cameron to return the personal property to
McQuinn‟s home.

       The evidence does not preponderate against the trial court‟s findings of fact.
Furthermore, we hold that the trial court did not abuse its discretion when it made its
various discretionary rulings in this case.

                                          V.

       The trial court‟s judgment is affirmed. Costs on appeal are assessed to the
appellant, Jacqueline D. Cameron. This case is remanded to the trial court for such
further action as may be required consistent with this opinion.




                                        ______________________________________
                                        CHARLES D. SUSANO, JR., CHIEF JUDGE




                                          15